This is before us on a wife’s motion that we “reinstate” an order entered on July 9, 1976, in the Family Court, directing the husband to pay $75 a week for the support of five minor children. Previous to that time the husband had been ordered to pay the wife $50 a week for child support. The wife states that on January 28, 1977, the trial justice stayed1 his original order and since that date the husband has been paying $50 a week.
We will treat the motion to reinstate as a motion to stay the January 28, 1977 stay issued by the trial justice. Since we have this day issued an opinion in the above-entitled case sustaining the husband’s appeal from the July 9, 1976 order, there is no necessity that we consider the wife’s motion. *981Accordingly, the motion is denied pro forma.
Joseph A. Capineri, for plaintiff. John D. Lynch, for defendant.

The stay was issued after the papers in this case had been docketed in this court.